*172Dissenting Opinion of
Mr. Justice Wolf.
The majority opinion says:
"From the complaint herein it appears that the mortgage was constituted for a term of eleven months and thirteen days to secure the payment of $1,041 principal and ‘the amount of interest thereon for the term of the contract’ at the rate of 12% per annum payable monthly. It further appears that after the filing of the amended petition in the foreclosure proceeding the district court ordered the issuance of a demand for payment (a) of $1,000 as balance due on the principal, because the mortgage debtor had paid $41 on account thereon and (h) of $10 as interest due and owing as the last monthly instalment for October 1932, because the mortgage debtor had paid $120 interest corrresponding to the year for which the mortgage was constituted and $960 as interest after default (intereses de mora) by agreement between the parties. Obviously, the $10 interest for October 1932 was not covered by the mortgage and because of the inclusion of the item in the order directing the issuance of a demand for payment, the foreclosure proceeding was a nullity. Santos v. Crédito y Ahorro Ponceño, 41 P.R.R. 934; Mortorell v. Crédito y Ahorro Ponceño, 42 P.R.R. 632.”
The complaint,' which was for nullity, states that the mortgage deed acknowledged that the debtor owed the minor Miguel Angel Gutierrez Guevara, represented by his father, Santos Gutierrez, “the sum of $1,041.00 which had been loaned to him and which he had promised to return within a period (término) of 11 months and 13 days from the date of the execution of the deed and to pay interest at the rate of 12% annually, payable at the end of each month to the minor by way of his father Santos Gutiérrez, and for the security of which, as well as of the amount of interest for the term (término) of the contract and $300 which were agreed upon for costs and attorney’s fees in case of foreclosure or litigation ... ”, and that when the mortgage was foreclosed, the creditor claimed $1,000 capital and $10 interest. Because the $10 corresponded to interest which had become due after the “11 months 13 days” had elapsed and thus, according to this court, was not covered by the *173mortgage, the order of the lower court ivas reversed and the original foreclosure proceeding pronounced null and void.
In my opinion the words “which he promised to return within the period (término) of 11 months and 13 days” clearly fixed the maturity of the mortgage only. The word term (término) as used there is a limitation on the right to proceed under the mortgage, hut does not necessarily limit the existence of the contract rights unless such an intention otherwise appears in the mortgage deed.
However, later in the complaint the following yrords as copied above were used:' “ . . . for the security of which, as well as of the amount of interest for the term (término) of the contract ... he executed a mortgage in favor . . . ” The word “término” as used herein I apprehend has not necessarily or actually the same meaning as the word “término” used in the earlier part of the paragraph of the complaint. This last mention of “término” refers to the whole existence of the contract before and after the maturity of the mortgage.
A mortgage contract, which is a subsidiary one, is given to secure the performance of a principal obligation. I maintain that the principal obligation before us was the -debt and its ultimate payment. The obligation to pay interest after maturity was just as much a part of the contract as any other part of it.
I do not find that the attempt to collect the $10 extra could be considered usurious.
The order appealed from should have been affirmed.